Appeal by employer and insurance carrier from a decision and award of compensation made under the Workmen’s Compensation Law. Claimant was employed with her husband as superintendent of an apartment. She received an accidental injury while attempting to close a window in the bedroom of her own apartment. There is proof in the record that this bedroom was used for office purposes in connection with the administration of the building. The board found that claimant was injured in the course of her employment. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.